Rodenbeck, J.
The application of the defendants Stevens and McMillen is by lienors, and there seems to be no provision authorizing the appointment of a receiver on an application of a lienor. The statute covers cases where the property will be removed beyond the jurisdiction of the court, or lost, or destroyed. (Civ. Prac. Act, § 974.) There is no evidence that any of these contingencies will occur, and there is no claim which brings the case within the equitable powers of the court for the preservation of the property. “ In the absence of some statutory provision therefor a mechanic’s lienor has no standing to ask to have the rents impounded.” (Mylvirn Corp. v. Passman & Son, Inc., 172 App. Div. 944.) Motion denied, with ten dollars costs to abide event.
So ordered.